Filed 9/30/22 P. v. Alfredo P. CA4/1


                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.




                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                      DIVISION ONE

                                              STATE OF CALIFORNIA



 THE PEOPLE,                                                                  D079534

            Plaintiff and Respondent,

            v.                                                                (Super. Ct. No. J243939)

 ALFREDO P.,

            Defendant and Appellant.


          APPEAL from a judgment of the Superior Court of San Diego County,
Richard R. Monroy, Judge. Affirmed.
          Christine Aros, under appointment by the Court of Appeal, for
Defendant and Appellant.
          Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General, Arlene A.
Sevidal and Randall D. Einhorn, Deputy Attorneys General, for Plaintiff and
Respondent.
      In Terry v. Ohio (1968) 392 U.S. 1 (Terry), the United States Supreme
Court held that the Fourth Amendment permits law enforcement officers to
briefly detain individuals for investigatory purposes if they reasonably
suspect the individuals may be involved in criminal activity. (Id. at p. 30; see
also In re Tony C. (1978) 21 Cal.3d 888, 893.) But what if the officers lack a
reasonable basis for their suspicions, yet still attempt a detention?
Theoretically, at least, targeted individuals can simply walk (or even run)
away. Case law makes clear, however, that what they cannot do is respond to
officers’ verbal commands by assaulting them. An assault on a peace officer
is an independent criminal offense, and an initial Fourth Amendment
violation by the officer does not immunize the suspect for independent crimes
committed thereafter.
      In this case, Alfredo P. wore gang colors as he walked down the street
one afternoon with three companions, prompting officers from the National
City Police Department’s gang unit to make a U-turn, approach the group,
and order them to sit down. Rather than comply, Alfredo backpedaled and
looked over his shoulder to run. He then abruptly changed course and
charged at Officer Robert Rude, causing Rude to tackle him to the ground.
A brief scuffle ensued, and Rude eventually handcuffed Alfredo. Patting him
down, Rude discovered a loaded firearm tucked in his waistband.
      Charged with resisting a peace officer (Pen. Code, § 69) and weapons
offenses, Alfredo moved to suppress the recovered firearm as fruit of the

poisonous tree.1 The juvenile court denied his motion, concluding that while
the initial stop was unlawful, Alfredo’s decision to charge at Officer Rude
dissipated the taint. As to the substantive charges, it found the prosecution
had proven beyond a reasonable doubt that Alfredo resisted an executive


1     Further undesignated statutory references are to the Penal Code.
                                     2
officer while armed and possessed both a concealed firearm and live
ammunition.
      On appeal, Alfredo contends his suppression motion should have been
granted and asserts his conviction for resisting an officer lacks evidentiary
support. As we explain, both contentions rest on the flawed premise that
Alfredo did not charge at the officer, but instead ran toward him in a
panicked attempt to flee. Because the juvenile court reasonably found
otherwise based on the officers’ uncontradicted testimony and bodyworn
camera footage, we conclude that any taint from the initial unlawful stop was
attenuated, and that Rude was acting lawfully at the time Alfredo resisted
his directives by force. Accordingly, we affirm the judgment.

              FACTUAL AND PROCEDURAL BACKGROUND

A.    Police Contact and Search

      Around 3:30 p.m. on a sunny afternoon in June 2021, National City
Police gang officers Ryan Mariota and Robert Rude were on vehicle patrol in
their marked police car near Kimball Park, a known hangout for the Old
Town National City gang. The officers were part of a proactive unit—their
job was to be “nosy,” and they were not responding to any calls reporting
criminal activity. Members of the Old Town National City gang typically
wear light blue clothing associated with North Carolina athletics, adopting
its overlapping “NC” logo.
      As the officers drove along D Avenue, they saw four juveniles, two male
and two female. The two males wore North Carolina hats and bandannas,
leading the officers to believe they were gang members who were “ ‘flying
their colors’ ” and “could possibly be planning to go cause an act in the park”
or “recruit or intimidate kids exiting National City Middle School.” They
were primarily focused on the males because of their clothing and the
                                       3
neighborhood they were in. But they acknowledged the group was just
walking down the street, and that the two girls were not wearing gang colors.
At one point Alfredo noticed the patrol vehicle and looked back toward the
car before continuing walking.
      The ensuing events were captured on Officer Rude’s bodyworn video
camera. The officers wanted to speak to the males “to deter them from
committing any sort of crime just in case a crime was about to occur.” They
made a U-turn to pull alongside them and stopped the patrol vehicle. Officer
Rude, who was riding in the passenger seat, stepped out and immediately
directed the group to sit down. Three of the four minors seemed to listen, but
Alfredo placed his hand near his waistband and started walking backwards
while looking behind him. As Alfredo backpedaled from a distance 10 to 15
feet away, Rude told him to “sit the fuck down,” using the expletive to convey
that he was being serious. Alfredo looked back over his shoulder, as if
wanting to run.
      Officer Mariota circled out to the left of Alfredo. Alfredo then looked
forward, grabbed his waistband, and charged directly toward Officer Rude.
The officers were concerned, unsure what was in his waistband or whether he
was trying to hurt them.
      As Alfredo rushed at him, Rude wrapped his arms around Alfredo and
flung him onto the pavement. The two tussled for 10 to 15 seconds on the
ground until Rude was able to restrain Alfredo in handcuffs. During that
brief time, Rude used his legs to pinch Alfredo’s arms to his side. He called
for backup, told Alfredo to place his hands behind his back, and eventually
handcuffed him. Both sustained minor injuries from the encounter—Alfredo
was cut on his nose, while Rude suffered a cut on his hand and a ruptured
bursa sac in his elbow.


                                       4
      Once Alfredo was placed in restraints, Rude lifted and moved him to
the front of the patrol vehicle. Believing he was a gang member and that
gang members were often armed, Rude did a patdown search (or patsearch).
Near Alfredo’s waistband, Rude felt what he believed to be the handle of a
firearm. Lifting Alfredo’s shirt, he located a loaded semiautomatic ghost

gun.2 There were five live 9mm bullets in the magazine, and both the
firearm and ammunition appeared to be in operable condition.

B.    Subsequent Proceedings

      The San Diego County District Attorney filed a petition under section
602 of the Welfare and Institutions Code alleging that 15-year-old Alfredo
unlawfully resisted an executive officer while armed with a firearm (§§ 69,
12022, subd. (a)(1), count 1), possessed a concealed firearm (§ 29610, count 2),
and possessed live ammunition (§ 29650, count 3). Alfredo moved to suppress
any observations, statements, or evidence concerning the firearm or
ammunition, arguing they were recovered as the fruit of an unlawful
detention. (Welf. & Inst. Code, § 700.1.)
      At a consolidated hearing in August 2021, the court considered the
suppression motion and held the adjudication hearing. The People examined
officers Mariota and Rude, who testified about the events and played

bodyworn camera footage.3 Alfredo cross-examined both witnesses but did
not present any affirmative evidence.



2     As Rude explained, a “ghost gun” lacks a serial number for tracing and
has a handle and rail made from polymer rather than metal.
3     The video largely matched the officers’ testimony but highlights how
quickly events transpired. After Mariota makes a U-turn, Rude places his
hand on the passenger door lever. Opening the door and jumping out, Rude
immediately commands the teens, “Hey, what’s going on? You guys have a
                                        5
      After both sides rested, the court pronounced its tentative ruling to
deny the motion to suppress. It noted on the record that it was glad Officer
Rude remained in the courtroom because it believed Alfredo was detained
without reasonable suspicion the moment Rude exited his vehicle and
commanded the four to sit down. Had Alfredo complied and the weapon was
discovered thereafter, “that would have been a successful suppression
motion.” Instead, the court explained, Alfredo “quite frankly, went into punk
mode and decided he was going to crazily charge the officer. And the officer
had to respond the way he did. Once the officer did, he patted down [Alfredo]
lawfully after that detention and found the weapon.” Comparing the case to
In re Richard G. (2009) 173 Cal.App.4th 1252 (Richard G.), the court
reasoned that an unlawful detention did not give Alfredo license to commit a
crime against the officer.
      Defense counsel maintained that “the only reason Alfredo ran was
because two officers were going toward him.” Just fifteen years old and



seat for me right here.” Four minors then come into the frame—two males
are walking down the sidewalk in front, with two females carrying backpacks
walking behind them. Rude repeats his command to sit down, and when
Alfredo talks back, directs him to “sit the fuck down.” Mariota by this point
exits the driver’s side door and approaches Alfredo from the left side of the
video frame. Alfredo appears to walk backwards away from Rude, showing
his hands. He then abruptly changes his stance and charges directly at
Rude, who was standing about 10 feet away. The video is hard to make out
as Rude brings Alfredo to the pavement, face down, and directs him to put his
hands behind his back. After using his radio to ask the next unit to “step it
up” Rude again tells Alfredo to put his hands behind his back and places
them in restraints. The whole encounter took about 40 seconds. Alfredo’s act
of charging at Rude took just two seconds, while the tussle in bringing him
under control on the pavement took just four seconds. The major factual
discrepancy between the officer’s testimony and the video is in what Alfredo
did with his hands in charging at Rude. It is not apparent in the video that
Alfredo clutched his waistband as both Mariota and Rude suggested.
                                       6
facing his first delinquency petition, he panicked and ran. In counsel’s view,
he would not have run but for the unlawful stop; “[w]hat happened after is a
fruit of those decisions by the officers.” Counsel urged the court to grant the
motion to convey to police officers that they could not unlawfully detain an
individual for simply wearing gang clothing or walking in a gang
neighborhood.
      Disagreeing that suppression was required, the court denied the
motion. Although there was no reasonable suspicion at the outset to detain
the minors, it believed Alfredo’s decision to charge at Officer Rude changed
the analysis.
      Turning to the substantive charges, defense counsel reminded the court
that the People bore a different burden of proof for adjudication. Counsel
argued there was insufficient evidence by which the court could conclude that
the officers acted lawfully in detaining Alfredo. The prosecutor responded
that once Alfredo charged Officer Rude, there was probable cause to detain
him, and no excessive force was used. The court agreed with the prosecution,
found all allegations in the petition true, and adjudged Alfredo a ward
pursuant to Welfare and Institutions Code section 602. It placed Alfredo on
home supervision for 30 days subject to various terms and conditions.

                                 DISCUSSION

      Alfredo contends the trial court erred in denying his suppression
motion, suggesting the recovered firearm and ammunition were fruits of his
unlawful detention. He further claims there was insufficient evidence to
support his conviction under section 69 for resisting an officer because the
officers were not lawfully performing their duties. We reject both claims,
which rest on the flawed premise that Alfredo was not trying to charge at
Officer Rude but instead was attempting to flee.

                                       7
A.   Suppression Motion

      “In reviewing a suppression motion, the trial court is vested with the
power to assess witness credibility, resolve evidentiary conflicts, weigh the
evidence and draw factual inferences; its findings are upheld on appeal so
long as they are supported by substantial evidence.” (In re Edgerrin J. (2020)
57 Cal.App.5th 752, 759.) “However, we exercise our independent judgment
in determining whether on these facts the challenged search or seizure
complied with the Fourth Amendment.” (Edgerrin J., at p. 759.)
      Where evidence is discovered during an illegal detention, it must
ordinarily be suppressed as “ ‘fruit of the poisonous tree.’ ” (Wong Sun v.
United States (1963) 371 U.S. 471, 487−488.) But evidence is not “ ‘fruit of
the poisonous tree’ ” merely because it would not have come to light but for
illegal actions by the police. (Ibid.) “Rather, the more apt question in such a
case is ‘whether, granting establishment of the primary illegality, the
evidence to which [the] instant objection is made has been come at by
exploitation of that illegality or instead by means sufficiently distinguishable
to be purged of the primary taint.’ ” (Id. at p. 488; accord People v. Brendlin
(2008) 45 Cal.4th 262, 268 (Brendlin).) As relevant here, “[e]vidence is
admissible when the connection between unconstitutional police conduct and
the evidence is remote or has been interrupted by some intervening
circumstance, so that ‘the interest protected by the constitutional guarantee
that has been violated would not have been served by suppression of the
evidence obtained.’ ” (Utah v. Strieff (2016) 579 U.S. 232, 238 (Strieff).)
      In evaluating attenuation, courts look to three factors—the time
interval between the unconstitutional conduct and the discovery of the
evidence; the presence of intervening circumstances; and the purpose and
flagrancy of the official misconduct. (Strieff, supra, 579 U.S. at p. 239, citing

                                        8
Brown v. Illinois (1975) 422 U.S. 590, 603−604; see Brendlin, supra, 45
Cal.4th at p. 268 [also citing Brown].) Applying those factors here, we agree
with the trial court that Alfredo’s decision to charge at Officer Rude

attenuated the taint from the initial unlawful stop.4
      First, the firearm was recovered shortly after Officer Rude’s
suspicionless detention. This temporal proximity is often found in cases
involving resistance to police and while it weighs in favor of suppression, it is
not dispositive. (Brendlin, supra, 45 Cal.4th at p. 270.)
      By contrast, the second factor weighs heavily against suppression.
Alfredo’s decision to charge at Officer Rude signaled an independent criminal
act after the unlawful detention and before the seizure of the firearm. As a
factual matter, Alfredo strenuously disagrees that he charged at Officer
Rude, suggesting he was merely attempting to flee. But the juvenile court
considered the same contention and rejected it in finding Alfredo charged at
Rude. The court’s finding was supported by the uncontradicted testimony of
Mariota and Rude as well as bodyworn camera footage.
      This key fact distinguishes the cases on which Alfredo relies. In Badillo
v. Superior Court (1956) 46 Cal.2d 269, 273, officers unlawfully entered a



4      We reject the People’s suggestion that Alfredo was not detained until
he was tackled. A detention occurs when, in view of all attendant
circumstances, a reasonable person would not have felt free to leave, and the
person actually submits to the show of authority. (People v. Brown (2015) 61
Cal.4th 968, 974.) Despite Alfredo’s failure to follow orders, he did not run.
Backpedaling and looking over his shoulder (as if to escape) while two officers
walked toward him from 10 to 15 feet away, Alfredo sufficiently submitted to
the officers’ show of authority as required under California v. Hodari D.
(1991) 499 U.S. 621, 626−627. His conduct is distinguishable from that of the
minor in Hodari, who ran on seeing police approach in an unmarked vehicle,
tossing away a small rock of crack cocaine as officers chased him. (Id. at
pp. 622−623.)
                                        9
house, prompting the defendant to run out the front door, dropping a packet
of heroin as he fled. Alfredo likewise cites In re Michael V. (1974) 10 Cal.3d
676, 681 to suggest that flight in response to an unlawful detention does not
furnish cause to detain. None of his cases involved a defendant who charged
at an officer rather than merely fleeing after an unlawful stop.
      Alfredo suggests he never would have run at Officer Rude had he not
been unlawfully detained. But an illegal detention does not give a defendant
license to commit a separate crime. (See Richard G., supra, 173 Cal.App.4th
at p. 1262; People v. Cox (2008) 168 Cal.App.4th 702, 711−712 (Cox).)
Alfredo’s decision to charge at Rude amounted to an intervening
circumstance that did not inevitably follow from the unlawful detention.
      Richard G. is instructive. A minor was detained on an anonymous tip
of a disturbance possibly involving a handgun. Refusing to obey police
commands, he threatened to harm one of the officers and resisted and
punched an officer who tried to grab him. (Richard G., supra, 173
Cal.App.4th at p. 1256.) The appellate court concluded there was reasonable
suspicion to detain the minor based on the tip. As an alternative basis to
deny the suppression motion even if the initial detention had been improper,
the court explained that “[a]n individual’s decision to commit a new and
distinct crime, even if made during or immediately after an unlawful
detention, is an intervening act sufficient to purge the ‘taint’ of a theoretically
illegal detention.” (Id. at p. 1262.) The court noted that the exclusionary rule
would not, for example, “operate to exclude testimony that an unlawfully
arrested person shot the arresting police officer.” (Id. at p. 1261.) This is
because where a police officer sees defendant committing a new crime at the
same time he is subjected to an unlawful detention, the new criminal




                                        10
behavior “breaks the causal link between any constitutional violation and
evidence of the new crime.” (Id. at p. 1262.)
      Cox reached a similar result. Sacramento police detained a pedestrian
without reasonable suspicion based on an erroneous understanding of
applicable law. (Cox, supra, 168 Cal.App.4th at pp. 706, 708.) The defendant
refused to comply with police orders, locking his elbows and resisting the
officer’s attempts to search him. (Id. at p. 706.) In the ensuing struggle, he
escaped from officers’ grip, fled, and attempted to punch an officer who gave
pursuit. The defendant tripped and fell on his face, allowing officers to catch
up to him and eventually handcuff him. (Ibid.) He was then charged with
resisting an executive officer in the performance of his duties. (Ibid.)
Explaining why the trial court properly denied defendant’s motion to
suppress, the court explained “it would be a curious use of language to say
that the officers’ detention of defendant (illegal though it might have been)
procured the officers’ subsequent observations of his resistance to arrest.”
(Id. at p. 712.) “[D]efendant’s reaction here to being detained was not
inevitable, but an independent decision he himself made, amounting to an
intervening circumstance that cured the taint.” (Ibid.)
      Alfredo’s decision to charge at Officer Rude amounted to an intervening
criminal act, breaking the causal chain between the unlawful stop and the
seized evidence. Here, as in Richard G. and Cox, an initial unlawful stop did

not give Alfredo license to commit an independent criminal act.5


5     Alfredo’s attempts to distinguish Richard G. and Cox are unpersuasive.
Although there was reasonable suspicion to justify the stop in Richard G., the
court addressed attenuation as an alternative ground. It is likewise
immaterial that Alfredo did not punch, threaten, or assault any officer—by
charging at Officer Rude, he created legal justification for the stop and
subsequent patsearch Finally, as the People suggest, People v. Garry (2007)
156 Cal.App.4th 1100 is not on point because it did not consider whether a
                                       11
      Finally, we turn to the third attenuation factor, the flagrancy and
purposefulness of the police misconduct. This factor “is generally regarded as
the most important because ‘it is directly tied to the purpose of the
exclusionary rule—deterring police misconduct.’ ” (Brendlin, supra, 45
Cal.4th at p. 271.) Exclusion is warranted “only when the police misconduct
is most in need of deterrence—that is, when it is purposeful or flagrant.”
(Strieff, supra, 579 U.S. at p. 241.)
      Here, as in Strieff, Officer Rude “was at most negligent.” Observing
suspected gang members in gang territory after school let out and seeking to
deter a crime at Kimball Park, he could have simply asked the minors
whether they were willing to speak with the officers rather than ordering
them to sit down. (Strieff, supra, 579 U.S. at p. 241.) While Rude’s decision
to initiate the stop was unjustified, his conduct after the detention was
lawful. Alfredo’s decision to charge at Rude while clutching his waistband
gave officers reasonable suspicion to detain him by tackling him to the
ground. The subsequent patsearch was justified by officers’ reasonable fear
that Alfredo was armed and intended to hurt them as he charged. (Terry,
supra, 392 U.S. at pp. 27, 29; see generally In re Jeremiah S. (2019) 41
Cal.App.5th 299, 304−305 [patsearches must be supported by specific and
articulable facts that give rise to reasonable suspicion that the defendant is
armed and dangerous].) Thus, although Officer Rude lacked reasonable
suspicion to make the initial stop, his actions until the moment Alfredo



scuffle between the defendant and officer dissipated the taint of an unlawful
detention. (Id. at p. 1112.) Garry is also distinguishable on the facts: the
police officer “all but ran directly at [the defendant], covering 35 feet in just
two and one-half to three seconds, asking defendant about his legal status as
he did so.” (Ibid.) The defendant initially took a few steps back and resisted
only after the officer “reached out and grabbed him.” (Id. at p. 1104.)
                                        12
charged at him amounted to a negligent rather than purposeful or flagrant
abuse of power.
      All in all, the first factor supports suppression while the remaining two
strongly favor attenuation. On balance, the trial court properly found that
the taint of the Fourth Amendment violation from the initial detention was
attenuated by Alfredo’s independent decision to charge at Officer Rude.
Accordingly, the firearm and ammunition recovered pursuant to the
patsearch did not need to be suppressed.

B.    Sufficiency of the Evidence

      Even if his suppression motion was properly denied, Alfredo argues
there was nonetheless insufficient evidence to support his conviction on count
1 for resisting a peace officer. Section 69 applies to “ ‘[e]very person who
attempts, by means of any threat or violence, to deter or prevent an executive
officer from performing any duty imposed upon the officer by law, or who
knowingly resists, by the use of force or violence, the officer, in the
performance of his or her duty . . . .’ ” Although the accusatory pleading
alleged both types of offenses under section 69, Alfredo was prosecuted under
only the second prong, for resisting Officer Rude by force or violence. Noting
that resisting an officer requires proof beyond a reasonable doubt that an
officer’s actions were lawful (see In re Manuel G. (1997) 16 Cal.4th 805, 816),
Alfredo maintains “there was no substantial evidence that he failed to obey a
lawful directive, or did so by the use of force or violence.”
      An officer is not lawfully performing his duties when he detains an
individual without reasonable suspicion. (Garcia v. Superior Court (2009)
177 Cal.App.4th 803, 818−819.) Focusing on the initial detention, Alfredo
maintains the officers lacked reasonable suspicion when they exited their
vehicle and ordered him to sit down. Conceding that the trial court found

                                        13
that there was sufficient basis to detain him after he decided to charge at
Officer Rude, Alfredo nonetheless “maintains that he was simply trying to
run away and the only reason he ran into the officer was because the officer
was directly in front of him, walking toward him.”
      This argument fails given our standard of review. In evaluating a
conviction for sufficiency of the evidence, we do not reweigh the evidence,
make credibility determinations, or substitute our interpretation of the facts
for that of the trial court. Instead, we look to the record to determine
whether, viewed in the light most favorable to the verdict, any rational trier
of fact would have found the essential elements of the crime beyond a
reasonable doubt. (Jackson v. Virginia (1979) 443 U.S. 307, 319; People v.
Covarrubias (2016) 1 Cal.5th 838, 890.)
      Because assaulting an officer is a separate crime, Officer Rude had
reasonable suspicion to detain Alfredo the moment he charged. Once Alfredo
was brought to the ground, the two tussled while Rude attempted to restrain
him. Rude radioed for backup, advising fellow patrol and gang enforcement
officers that he was dealing with a noncompliant individual. Eventually, he
was able to place Alfredo in handcuffs. Rude sustained minor injuries in the
altercation. Viewing this evidence in the light most favorable to the
judgment, the trial court could conclude that Rude reasonably believed he
was the victim of an attempted assault. Thereafter, he acted lawfully in
tackling Alfredo to detain him, but Alfredo resisted this lawful detention by
force or violence. (See People v. Bernal (2013) 222 Cal.App.4th 512, 519
[“force used by a defendant in resisting an officer’s attempt to restrain and
arrest the defendant is sufficient to support a conviction”].)
      Challenging this result, Alfredo cites People v. Southard (2021) 62
Cal.App.5th 424 (Southard). Southard found reversible error where the


                                       14
court’s jury instruction suggested that an intervening act by the defendant
could remove any taint from unlawful police conduct. (Id. at pp. 433−435.)
By introducing inapplicable standards related to motions to suppress, the
trial court eliminated one of the elements the prosecution had to prove—i.e.,
that police were acting lawfully when the defendant allegedly resisted arrest.
(Id. at pp. 434−435.)
      Alfredo speculates that the trial court relied on Richard G. “not only as
a basis for denying appellant’s motion to suppress but also as a reason to find
that appellant violated Penal Code section 69.” Thus, although this case
involved a juvenile adjudication rather than a jury trial, he likens it to
Southard and claims reversible error occurred. We are not persuaded.
      As the People note, defense counsel made a comment immediately
following the court’s suppression ruling that a higher beyond a reasonable
doubt standard applied to adjudicate the substantive charges. She argued
that under that standard, the court should not find that the police acted
lawfully. The court rejected that argument, agreeing with the prosecutor
that “everything that the officer did was legal once [Alfredo] charged at
[him].” Given this record, we are hard pressed to conclude the court was
confused as to the applicable standard or employed irrelevant concepts
governing attenuation of Fourth Amendment violations in evaluating the
substantive resisting arrest charge. Because the record amply supports the
court’s conclusion that Officer Rude acted lawfully in restraining Alfredo once
Alfredo charged at him, the ensuing scuffle amounted to a violation of section
69.




                                       15
                             DISPOSITION

     The judgment is affirmed.



                                           DATO, J.

WE CONCUR:



O’ROURKE, Acting P. J.



DO, J.




                                 16